IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COPY COPY, INC.,                            : No. 34 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
KEYSTONE DIGITAL IMAGING, INC., KDI         :
AND KEYSTONE DIGITAL IMAGING,               :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.